Exhibit 10.15

 

EXECUTION VERSION

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIRD AMENDMENT (this “Amendment”), dated as of May 5, 2015, between Flying
Fortress Holdings, LLC, a Delaware limited liability company (the “Borrower”)
(as successor to Flying Fortress, Inc., a California limited liability company),
International Lease Finance Corporation, a California corporation (“ILFC”),
Flying Fortress Financing LLC, a Delaware limited liability company (“Parent
Holdco”), Flying Fortress US Leasing Inc., a California corporation (“CA
Subsidiary Holdco”), Flying Fortress Ireland Leasing Limited, a private limited
company incorporated under the laws of Ireland (“Irish Subsidiary Holdco”),
AerCap Global Aviation Trust, a Delaware statutory trust (“Financing Trust”),
AerCap U.S. Global Aviation LLC, a Delaware limited liability company
(“USHoldco”), AerCap Holdings N.V., a public company with limited liability
incorporated under the laws of The Netherlands (“AerCap”), AerCap Aviation
Solutions B.V., a private company with limited liability incorporated organized
under the laws of The Netherlands (“AAS”), AerCap Ireland Limited, a private
limited company incorporated under the laws of Ireland (“AIL”) and AerCap
Ireland Capital Limited, a private limited company incorporated under the laws
of Ireland (“AICL” and together with USHoldco, AerCap, AAS and AIL, the
“Additional Obligors”) and Bank of America, N.A., as Collateral Agent and
Administrative Agent, to the Term Loan Credit Agreement, dated as of
February 23, 2012 (as amended by the First Amendment to Credit Agreement, dated
as of April 5, 2013, and by the Second Amendment to Term Loan Credit Agreement,
dated as of April 2, 2014 (as amended by an amendment dated as of May 7, 2014),
and as further amended, restated, supplemented or otherwise modified through the
date hereof, the “Credit Agreement”), between the Borrower, ILFC, Parent Holdco,
CA Subsidiary Holdco, Irish Subsidiary Holdco, Financing Trust, the Additional
Obligors, the Lenders party thereto, Bank of America, N.A., as Collateral and
Administrative Agent and Deutsche Bank Securities Inc. as Syndication Agent.

 

WHEREAS, the parties hereto (other than the New Lenders (as defined below)) are
party to the Credit Agreement;

 

WHEREAS, the terms used herein, including in the preamble and recitals hereto,
not otherwise defined herein or otherwise amended hereby shall have the meanings
ascribed thereto in the Credit Agreement;

 

WHEREAS, the parties hereto desire to amend the Credit Agreement in certain
respects as set forth herein;

 

WHEREAS, each Lender party to the Credit Agreement immediately prior to the
effectiveness of this Amendment which is executing a counterpart of this
Amendment (each, a “Consenting Lender”) desires to consent to the amendments set
forth herein and, in connection therewith, in respect of its Loans, has the
choice to elect either (a) Option A (as defined below) or (b) Option B (as
defined below);

 

WHEREAS, each Lender that does not desire to consent to the amendments set forth
herein by executing a counterpart of this Amendment and electing Option A or
Option B in accordance with the terms hereof (each, a “Non-Consenting Lender”)
wishes to cease to be a party to the Credit Agreement as a “Lender” thereunder;

 

--------------------------------------------------------------------------------


 

WHEREAS, each Lender that is not a party to the Credit Agreement immediately
prior to the effectiveness of this Amendment, and which is executing a
counterpart of this Amendment (each, a “New Lender”) wishes to consent to the
amendments set forth herein and to become a party to the Credit Agreement and a
Lender thereunder;

 

WHEREAS, subject to certain conditions, such amendments and modifications shall
include the addition of a new term loan facility (the loans thereunder, the “New
Loans”), which shall be composed of the proceeds of new advances used to replace
the outstanding Loans and/or the conversion of outstanding Loans under the
Credit Agreement (the “Existing Loans”) to New Loans, in each case that will be
governed by the terms of this Amendment;

 

WHEREAS, the New Loans will have the same terms as the Existing Loans except as
otherwise set forth herein;

 

WHEREAS, each Lender party to the Credit Agreement immediately prior to the
effectiveness of this Amendment (each, an “Existing Lender”) that is a
Consenting Lender agrees to convert its Existing Loans to New Loans in a
principal amount up to the aggregate outstanding principal amount of its
Existing Loans if it has elected Option A (if any) (the “Continued Loans”), or
agrees to make or purchase New Loans in a principal amount up to the aggregate
outstanding principal amount of its Existing Loans if it has elected Option B,
and further agrees to make or purchase any additional New Loans in an amount
such Consenting Lender has separately agreed, in each case subject to the terms
hereof; and

 

WHEREAS, each New Lender will make New Loans to Borrower on the Amendment
Effective Date in the amount of its commitment subject to the terms hereof;

 

NOW, THEREFORE, the parties hereto agree that the Credit Agreement shall be
amended as set forth herein, and the parties hereto otherwise agree as follows:

 

Section 1.                                           Definitions.  Except as
otherwise defined herein, terms defined in the Credit Agreement are used herein
as defined therein.

 

Section 2.                                           Amendments.  Subject to the
satisfaction of the conditions precedent specified in Section 4 below, but
effective as of the Amendment Effective Date (as defined below), the Credit
Agreement is hereby amended as follows:

 

2.01.                     General.

 

(a)                                 References in the Loan Documents to “this
Agreement” or the “Credit Agreement” or the like (and indirect references such
as “hereunder”, “hereby”, “herein” and “hereof’) shall be deemed to be
references to the Credit Agreement as amended hereby.

 

(b)                                 Each Consenting Lender and each New Lender
shall be deemed to be a “Lender” under and for all purposes of the Credit
Agreement, and each New Loan shall be deemed to be a “Loan” under and for all
purposes of the Credit Agreement (except as the context may otherwise require).

 

2

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the foregoing, the
provisions of the Credit Agreement with respect to indemnification,
reimbursement of costs and expenses, increased costs and break funding payments,
in each case to the extent that such obligations by their express terms under
the Credit Agreement survive a prepayment of the Loans, shall continue in full
force and effect with respect to, and for the benefit of, each Existing Lender
(including each Non-Consenting Lender) in respect of such Existing Lender’s
Existing Loans, and the amounts due and owing to any Existing Lender that
accrued prior to the Amendment Effective Date shall be such amounts as
determined in accordance with the Credit Agreement as in effect prior to the
Amendment Effective Date; provided that no payments under Section 2.08(m) of the
Credit Agreement or other break funding payments shall be due or payable to any
Existing Lender with respect to the portion of any Existing Loans which is
converted to New Loans pursuant to its election of Option A or equal to the
amount of New Loans made or purchased by such Existing Lender pursuant to its
election of Option B, and in no event is any Premium Amount with respect to the
Existing Loans due and payable to any Existing Lender (whether a Consenting
Lender or a Non-Consenting Lender).

 

(d)                                 This Amendment shall additionally constitute
a “Loan Document”.

 

(e)                                  Each reference to CUSIP numbers shall be
deemed to be a reference to the following CUSIP numbers:  “Deal CUSIP Number: 
34407JAA4, Facility CUSIP Number:  34407JAC0”.

 

(f)                                   No prepayment notice shall be required in
respect of the prepayments effected in accordance with this Amendment, other
than this Amendment and any communications with the Existing Lenders in
connection herewith (including the Memorandum).  In addition, no Borrowing
Notice or Release Request, or other notice of borrowing or release request,
shall be required in connection with any New Loan.

 

(g)                                  Each Consenting Lender’s and New Lender’s
Commitment and Applicable Percentage with respect to the New Loans shall be as
notified to them by the Bank of America, N.A..  Each Consenting Lender’s
Commitment with respect to the New Loans shall be no greater than such
Consenting Lender’s Commitment was with respect to the Existing Loans unless
otherwise agreed with the Arranger, and each New Lender’s Commitment shall be no
greater than the amount agreed with the Arranger; provided that the aggregate
Commitments with respect to the New Loans shall be no greater than $750,000,000.

 

(h)                                 All New Loans that are funded hereunder
shall be deemed made immediately prior to the prepayment of any Loan. 
Accordingly, in connection with the conversion and/or prepayment of Existing
Loans, and funding of New Loans, contemplated hereby, at all times Obligations
shall remain outstanding under the Credit Agreement and no discharge or release
of the Secured Obligations nor of any Security Document shall occur as result
hereof.

 

2.02.                     Amended and Restated Definitions.  Section 1.01 of the
Credit Agreement shall be amended by amending and restating the following
definitions in their entirety to read as follows:

 

3

--------------------------------------------------------------------------------


 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans has been terminated pursuant to Article 6 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage as of the Third Amendment Effective Date of each
Lender making New Loans on such date (including by way of conversion of its
prior Loans) is as notified by the Administrative Agent (or its Affiliate) to
such Lender in accordance with the Third Amendment or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Arranger Entity” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBC
Capital Markets, LLC, any co-arrangers appointed by AerCap and each of their
respective Affiliates.

 

“Commitment” means, as to each Lender, its obligation to make the Loans to the
Borrower pursuant to Section 2.01, in an aggregate principal amount at any one
time outstanding not to exceed the amount as notified by the Administrative
Agent (or its Affiliate) to such Lender in accordance with the Third Amendment
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“LIBO Rate” means, with respect to any Borrowing for any Interest Period, the
greater of (a) 0.75% per annum and (b) the rate per annum equal to the ICE
Benchmark Administration Limited LIBOR Rate (“ICE LIBOR”), as published by
Reuters (or other commercially available source providing quotations of ICE
LIBOR as designated by the Administrative Agent (and agreed to by the Borrower,
such consent of the Borrower not to be unreasonably withheld or delayed) from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “LIBO Rate” with respect to such Borrowing for such Interest Period
shall be the greater of (a) 0.75% per annum and (b) the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Loans and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Maturity Date” means April 30, 2020.

 

“Premium Amount” means, with respect to any principal amount being prepaid in
connection with a Repricing Event, an amount equal to (a) except as provided in
clause (b) below, 1% of such principal amount being prepaid if the date of such

 

4

--------------------------------------------------------------------------------


 

prepayment is made on or after the Third Amendment Effective Date but prior to
the date ending six months thereafter or (b) $0.00 if (i) the date of such
prepayment is on or after the six-month anniversary of the Third Amendment
Effective Date, (ii) such prepayment is made in connection with an LTV Cure
other than an LTV Cure to the extent attributable to a Removal (other than as
described in the following clause (iii)) or to a Deemed Removal, (iii) such
prepayment is made as a result of an Event of Loss of a Pool Aircraft or as a
result of an event described in the second proviso of Appraised Value (except a
Deemed Removal) or a Specified Representation Deficiency, provided that such
prepaid amount does not exceed an amount equal to the Appraised Value
(determined without having regard to the event giving rise to the prepayment) of
such Pool Aircraft or (iv) pursuant to Section 9.06 (other than
clause (iv) thereof).

 

2.03.                     New Definitions.  Section 1.01 of the Credit Agreement
shall be amended by adding the following definitions in appropriate alphabetical
order:

 

“AerCap” means AerCap Holdings N.V., a public company with limited liability
incorporated under the laws of The Netherlands.

 

“Extending Lender” means “Consenting Lender”, as defined in the Third Amendment.

 

“New Extended Loan” means “New Loan”, as defined in the Third Amendment.

 

“New Extending Lender” means “New Lender”, as defined in the Third Amendment.

 

“Repricing Event” means, prepayment, repayment, refinancing, substitution or
replacement of all or a portion of the New Extended Loans with the proceeds of,
or any conversion of New Extended Loans into, any new or replacement tranche of
syndicated term loans secured by all or any portion of the Collateral having an
“effective yield” (taking into account interest rate margin and benchmark
floors, recurring fees and all upfront or similar fees or original issue
discount (amortized over the weighted average life to maturity of such term
loans) paid to the lenders providing such Indebtedness, but excluding any
arrangement, structuring, syndication or other fees payable in  connection
therewith that are not shared ratably with all lenders or holders of such term
loans in their capacities as lenders or holders of such term loans) less than
the “effective yield” applicable to the New Extended Loans being prepaid,
repaid, refinanced, substituted, replaced or converted (determined on the same
basis as provided in the preceding parenthetical) and (b) any amendment to the
New Extended Loans or any tranche thereof which reduces the “effective yield”
applicable to such New Extended Loans (as determined on the same basis as
provided in clause (a)).

 

“Third Amendment” means Third Amendment to Credit Agreement, dated as of
April [    ], 2015, among, inter alios, the Borrower, the other Borrower
Parties, the Extending Lenders, the New Extending Lenders, the Administrative
Agent and the Collateral Agent.

 

5

--------------------------------------------------------------------------------


 

“Third Amendment Effective Date” means the “Amendment Effective Date”, as
defined in the Third Amendment.

 

2.04.                     Other Amendments

 

(a)                                 In Section 1.01 the definition of “Engine”
shall be deleted and each reference to the term “Engine” in Sections 5.18 and
5.20(a) shall be replaced with the word “engine”

 

(b)                                 Section 2.01 shall be amended by replacing
the terms thereof with the following:

 

(a)                                 On the Effective Date, subject to the terms
and conditions and relying on the representations and warranties set forth
herein, each Lender as of such date agreed to make a Loan to the Borrower in a
principal amount equal to its Commitment by transfer of such amount to the
Administrative Agent as described in Section 2.03, in each case subject to the
terms of this Agreement as in effect as of such date.  On the Third Amendment
Effective Date, subject to the terms and conditions and relying on the
representations and warranties set forth herein and in the Third Amendment, each
Extending Lender and each New Extending Lender agrees to make a New Extended
Loan to the Borrower in a principal amount equal to its Commitment (in the case
of certain Extending Lenders, by converting its Existing Loans to New Extended
Loans, and in the case of certain Extending Lenders, by making or purchase of
New Extended Loans, in each case to the extent provided pursuant to the terms of
the Third Amendment).  Other than as provided in the Third Amendment, the Loans
and the Commitments hereunder are not revolving and amounts repaid or prepaid
may not be reborrowed.

 

(b)                                 Any undrawn portion of the Commitments shall
automatically terminate immediately after the Borrowing of the New Extended
Loans (including by way of conversion of Existing Loans (as defined in the Third
Amendment) into New Extended Loans) on the Third Amendment Effective Date.

 

(c)                                  Each reference to “Effective Date” in
Section 2.02, 2.03 and 2.05(d) of the Credit Agreement shall be deemed to mean
the Third Amendment Effective Date with respect to the New Loans, except that no
Borrowing Request or Release Request shall be required and the Borrowing Date
and Release Date for all New Loans shall be the Third Amendment Effective Date
and each Lender’s Applicable Percentage of the New Extended Loans shall be
determined in accordance with the provisions of this Agreement.

 

(d)                                 The following shall replace Section 2.03(d):

 

(d)                                 Notwithstanding the foregoing or any other
provision of the Credit Agreement, but subject only to satisfaction of
conditions precedent to the occurrence of the Third Amendment Effective Date set
forth in the Third

 

6

--------------------------------------------------------------------------------


 

Amendment, on the Third Amendment Effective Date, all of the proceeds of the New
Extended Loans shall be applied to prepay the Existing Loans (as defined in the
Third Amendment) and all Existing Loans that are not paid off shall be deemed
converted to and continued as New Extended Loans.

 

(e)                                  The following sentence shall be added to
Section 3.04 of the Credit Agreement:  “AerCap’s audited consolidated financial
statements as at December 31, 2014, which have been filed with the Securities
and Exchange Commission, have been prepared in accordance with GAAP and fairly
present the financial condition of AerCap and its Subsidiaries as at such date
and the results of their operations for the period then ended.”

 

(f)                                   Section 3.05 of the Credit Agreement shall
be amended by replacing the terms thereof in their entirety with the following: 
“All Litigation Actions, taken as a whole, could not reasonably be expected to
have a Material Adverse Effect.  Other than any liability incident to such
Litigation Actions or provided for or disclosed in the financial statements
referred to in Section 3.04, and other than as set forth in ILFC’s or in
AerCap’s filings with the Securities and Exchange Commission, no Transaction
Party has any contingent liabilities which are material to its business, credit,
operations or financial condition of the Transaction Parties taken as a whole.”

 

(g)                                  Section 3.07 of the Credit Agreement shall
be amended by replacing the terms thereof with the following:  “Each employee
benefit plan (as defined in Section 3(3) of ERISA) maintained or sponsored by
AerCap or any Subsidiary complies in all material respects with all applicable
requirements of law and regulations.  During the 12-consecutive-month period
prior to the Third Amendment Effective Date, no ERISA Event has occurred, except
in any such case for events which individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect.  Neither AerCap nor
any ERISA Affiliate is a member of, or contributes to, any Multiemployer Plan as
to which the potential Withdrawal Liability based upon the most recent actuarial
report could reasonably be expected to have a Material Adverse Effect.  Neither
AerCap nor any Subsidiary has any material contingent liability with respect to
any post retirement benefit under an employee welfare benefit plan (as defined
in section 3(i) of ERISA), other than liability for continuation coverage
described in Part 6 of Title I of ERISA.”

 

(h)                                 Section 3.10 of the Credit Agreement shall
be amended by replacing the terms thereof in their entirety with the following:

 

“(a)                           All written information (other than Appraisals
and third-party generated information) furnished by or on behalf of any
Transaction Party to any Lender Party in connection with this Agreement, any
other Loan Document or the transactions contemplated hereby or thereby, on the
date furnished (and when taken in connection with previous information so
furnished, and the information contained in ILFC’s or AerCap’s filings with the
Securities and Exchange Commission) shall have been, to the best of ILFC’s
knowledge (if provided prior to May 14, 2014) or to the best of AerCap’s

 

7

--------------------------------------------------------------------------------


 

knowledge (if provided on or after May 14, 2014), in each case after due
inquiry, true and accurate in every material respect as of the date of such
information, and none of such information contains any material misstatement of
fact or omits to state any material fact necessary to make such information, in
light of the circumstances under which it was made or provided, not misleading,
provided that to the extent any such information, report, financial statement,
exhibit or schedule was based upon or constitutes an opinion or forecast, each
of ILFC (with respect to period prior to May 14, 2014) and AerCap (with respect
to period on or after May 14, 2014) represents only that it acted in good faith
and utilized assumptions reasonable at the time made (based upon accounting
principles consistent with the historical audited financial statements of ILFC
and AerCap, as applicable) and exercised due care in the preparation of such
information, report, financial statement, exhibit or schedule, it being
understood that projections may vary from actual results and that such variances
may be material.

 

(b)                                 All information (other than Appraisals and
third-party generated information) furnished by AerCap to any Lender Party on
and after the Third Amendment Effective Date shall be, to the best of AerCap’s
knowledge after due inquiry, true and accurate in every material respect as of
the date of such information, and none of such information shall (and when taken
in connection with previous information so furnished, and the information
contained in AerCap’s filings with the Securities and Exchange Commission)
contain any material misstatement of fact or shall omit to state any material
fact necessary to make such information, in light of the circumstances under
which it was made or provided, not misleading, provided that to the extent any
such information, report, financial statement, exhibit or schedule was based
upon or constitutes an opinion or forecast, AerCap represents only that it acted
in good faith and utilized assumptions reasonable at the time made (based upon
accounting principles consistent with the historical audited financial
statements of AerCap) and exercised due care in the preparation of such
information, report, financial statement, exhibit or schedule, it being
understood that projections may vary from actual results and that such variances
may be material.”

 

(i)                                     The following sentences shall be added
to Section 3.15 of the Credit Agreement: “As of the Third Amendment Effective
Date (and as also reflected on AerCap’s consolidated balance sheet dated as of
December 31, 2013, and confirmed by the Appraisals most recently delivered
pursuant to this Agreement), the fair value of the assets of each of (x) AerCap
and (y) the Borrower and its Subsidiaries taken as a whole, exceed their
respective liabilities.  As of the Third Amendment Effective Date, neither the
Transaction Parties taken as a whole nor AerCap nor the Borrower is or will be
rendered insolvent as a result of the transactions contemplated by this
Agreement and the other Loan Documents.”

 

(j)                                    The following sentence shall be added to
Section 3.19 of the Credit Agreement:  “The proceeds of the New Extended Loans
will be used by the Borrower to refinance the Existing Loans (as defined in the
Third Amendment).”

 

(k)                                 The lead-in sentence to Section 5.09(a) and
Sections 5.09(a)(i), (ii) and (iii) of the Credit Agreement shall be amended by
replacing each reference to Financing

 

8

--------------------------------------------------------------------------------


 

Trust (which, pursuant to the Second Amendment, replaced the previous references
to ILFC) with a reference to “AerCap”.

 

(l)                                     Section 5.09(c) of the Credit Agreement
shall be amended by adding “(including under Section 5.20(c))” in the fourth
line thereof after “Pool Aircraft Collateral Documents,”.

 

(m)                             Section 5.18 of the Credit Agreement shall be
amended by replacing “ILFC” with “any Intercompany Lender (as defined in the
Intercreditor Agreement)” in clause (v) thereof.

 

(n)                                 Section 9.01(c) shall be amended by
inserting the following words after “transmission of Financing Trust Materials”
in the last sentence thereof: “or notices through the Platform, any other
electronic platform or electronic messaging service, or”.

 

(o)                                 Section 9.08 of the Credit Agreement shall
become Section 9.08(a) and the following paragraph shall be added as
Section 9.08(b):

 

Electronic Execution of Assignments and Certain Other Documents.    The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

 

(p)                                 Section 9.19 of the Credit Agreement shall
be amended by adding the words “Unless the relevant Non-Collateral Subsidiary
may become a Transaction Party hereunder,” before “The Borrower agrees” on the
sixteenth line thereof.

 

(q)                                 Schedule 9.19 shall be amended by adding the
words “or which becomes a “Subsidiary” after February 23, 2012 in contemplation
of the Borrower causing it to become a Transaction Party in accordance with the
terms of the Credit Agreement (but which has not yet become a Transaction
Party)” after “any Aircraft set forth on Schedule 3.17(a) as of such date” in
the fourth line thereof.

 

9

--------------------------------------------------------------------------------


 

2.05.                     Intercreditor Agreement Amendments.  The Intercreditor
Agreement shall be amended as follows:

 

(a)                                 Section 1 of the Intercreditor Agreement
shall be amended by adding the following new definition:

 

“Additional Obligors” means AerCap U.S. Global Aviation LLC, a Delaware limited
liability company, AerCap Holdings N.V., a public company with limited liability
incorporated under the laws of The Netherlands, AerCap Aviation Solutions B.V.,
a private company with limited liability incorporated organized under the laws
of The Netherlands, AerCap Ireland Limited, a private limited liability company
incorporated under the laws of Ireland and AerCap Ireland Capital Limited, a
private limited liability company incorporated under the laws of Ireland.

 

(b)                                 Section 1 of the Intercreditor Agreement
shall be amended by replacing the definitions of “Intercompany Lenders” and
“Unpledged Intercompany Debt” with the following:

 

“Intercompany Lenders” means ILFC, Financing Trust, the Additional Obligors,
Parent Holdco, the Borrower, CA Subsidiary Holdco, Irish Subsidiary Holdco and
each of their respective, successors and assigns.

 

“Unpledged Intercompany Debt” means any and all Indebtedness from time to time
owing by any Transaction Party to any Intercompany Lender other than a Borrower
Party.

 

(c)                                  Each Additional Obligor shall become a
party to the Intercreditor Agreement as an Intercompany Lender for all purposes
thereof on the terms set forth therein and be bound by the terms of the
Intercreditor Agreement as fully as if each Additional Obligor had executed and
delivered the Intercreditor Agreement as of the date thereof.

 

2.06.                     Security Agreement Amendments.  The Security Agreement
shall be amended as follows:

 

(a)                                 Section 1.01 of the Security Agreement shall
be amended by: (i) deleting the definition of “Engine”; (ii) deleting the words
“Engines or” after “other than (a)” in the first line of the definition of
“Parts”; (iii) deleting the reference to “Engine MSNs” from Annex I to the form
of the Collateral Supplement and the Grantor Supplement; and (iv) replacing each
other reference to “Engine” or “Engines” with the word “engine” or “engines”,
respectively.

 

(b)                                 Section 2.06(a) of the Security Agreement
shall be amended by adding the words “(or within the time period set forth in
Section 5.20(c)(ii) of the Credit Agreement, if applicable)” at the end of the
penultimate sentence.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Section 2.15 of the Security Agreement
shall be amended by adding the words “(other than an aircraft engine” after the
words “acquisition by any Owner Subsidiary of an Aircraft Object” in the last
sentence.

 

Section 3.                                           Representations and
Warranties.  The Borrower and each other Borrower Party represents and warrants
to the Lenders that the representations and warranties of the Borrower Parties
contained in Article 3 of the Credit Agreement (as amended hereby) and contained
in each other Loan Document are true and correct on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they were true and correct as of such earlier
date.

 

Section 4.                                           Conditions Precedent.  As
provided in Section 2 above, the amendments to the Credit Agreement contemplated
hereby shall become effective as of April [    ], 2015 (the “Amendment Effective
Date”), upon the satisfaction of the following conditions precedent, provided
that such conditions precedent are satisfied on or prior to the Amendment
Effective Date:

 

(a)                                 The Administrative Agent (or its counsel)
shall have received the signature pages to this Amendment duly executed by each
of (i) the Borrower, (ii) the Borrower Parties, (iii) the Consenting Lenders and
(iv) each New Lender.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to each Lender Party and dated the
Amendment Effective Date) of each of Clifford Chance US LLP with respect to New
York law, Buchalter Nemer with respect to California law, Morris, Nichols,
Arsht & Tunnell LLP with respect to Delaware law, McCann Fitzgerald with respect
to Irish law and Nauta Dutilh N.V. with respect to Dutch law, as to such matters
as the Administrative Agent may reasonably request, dated as of the Amendment
Effective Date and otherwise in form and substance reasonably satisfactory to
the Administrative Agent.

 

(c)                                  The representations and warranties of the
Borrower Parties contained in Article 3 of the Credit Agreement (as amended
hereby) and contained in each other Loan Document shall be true and correct on
and as of the Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and an Officer’s
Certificate of AerCap shall so certify on and as of the Amendment Effective Date
to the Administrative Agent and the Lenders.

 

(d)                                 The Administrative Agent shall have received
evidence satisfactory to it that the outstanding principal amount of and
interest on the Existing Loans of, and all other amounts owing under or in
respect of, the Credit Agreement to any Non-Consenting Lender and any Consenting
Lender shall have been (or shall simultaneously with the making of the New Loans
be) paid to each such Non-Consenting Lender, in accordance with Section 9.06 of
the Credit Agreement, and each such Consenting Lender; provided that the
interest payments made on the next Payment Date shall take into account the
payments made under this Section 4(d).

 

11

--------------------------------------------------------------------------------


 

(e)                                  The Administrative Agent shall have
received evidence satisfactory to it that each Consenting Lender electing Option
B shall have received (or shall simultaneously with the making of the New Loans
receive), payment of an amount equal to the outstanding principal amount of and
interest on its Existing Loans subject to Option B.

 

(f)                                   The Borrower shall have on or prior to the
Amendment Effective paid all other fees and other amounts due and payable by it
under the Credit Agreement, and all other out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder, under any Loan Document or as
separately agreed between any Borrower Party and any arranger in respect of this
Amendment.

 

(g)                                  The Administrative Agent shall have
received an LTV Certificate, dated as of the Amendment Effective Date based on
the Appraisals most recently delivered pursuant to the Credit Agreement, and on
the Amendment Effective Date (after giving effect to the prepayment of the
Existing Loans and making of the New Loans pursuant hereto) the Borrower shall
be in compliance with the Loan-to-Value Ratio.

 

(h)                                 Each Lender who requests a Note and has
returned its Note with respect to the Existing Loan (if any) to the
Administrative Agent for cancellation (or the Administrative Agent, on behalf of
each such Lender) shall have received a signed original of a Note with respect
to its Loan, duly executed by the Borrower.

 

(i)                                     Prior to the Amendment Effective Date,
the Lenders shall have received all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the Patriot Act, as
requested by such Lenders not less than three (3) Business Days prior to the
Amendment Effective Date.

 

(j)                                    On the Amendment Effective Date, no
Default or Event of Default shall have occurred and be continuing.

 

(k)                                 The Administrative Agent shall have received
such documents and certificates as it or its counsel may reasonably request
relating to the organization, existence and, if applicable, good standing of
each Obligor, the authorization of the transactions contemplated by the Loan
Documents and any other legal matters relating to the Obligors, the Loan
Documents, the Collateral or the transactions contemplated hereby or thereby,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.

 

For purposes of determining compliance with the conditions specified in this
Section 4, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by this Amendment shall have received notice from such
Lender prior to the Amendment Effective Date specifying its objection thereto. 
The

 

12

--------------------------------------------------------------------------------


 

Administrative Agent shall promptly notify the parties hereto of the occurrence
of the Amendment Effective Date.

 

Section 5.                                           Consent Options.

 

(a)                                 As described in the Memorandum for Lenders
dated April 23, 2015 posted to Lenders in connection with this Amendment (the
“Memorandum”), Consenting Lenders may elect either (a) a cashless roll as
described in the Memorandum (“Option A”) or (b) a cash roll as described in the
Memorandum (the “Option B”).  Election of either Option A or Option B shall be
made by each Consenting Lender by indicating its election on the signature
page hereto (a copy of which is attached to the Memorandum as Annex I).  Any
Existing Lender executing a signature page hereto but not indicating its
election on its signature page will be treated as a Non-Consenting Lender unless
such Existing Lender otherwise indicates its election to the Arranger (as
defined in the Memorandum) to the Arranger’s satisfaction.  By executing a
signature page hereto, each Consenting Lender agrees to the procedures and terms
set forth in the Memorandum.

 

(b)                                 Each Consenting Lender electing Option B and
each New Lender hereby irrevocably commits that it or its designee is an
Eligible Assignee and that it shall make its New Loans and/or purchase and
assume New Loans from Bank of America, N.A. (the “Assignor”) promptly after the
prepayment of its Existing Loans, in an amount equal to the aggregate amount of
the Existing Loans previously held by it (or such lesser amount determined by
the Assignor), and shall promptly execute and deliver (or cause its designee to
execute and deliver) one or more Assignment and Assumptions reflecting such
purchase provided to it by the Assignor.

 

Section 6.                                           Non-Consenting Lenders. 
Subject to payment of amounts due and owing to them in accordance herewith,
effective as of the Amendment Effective Date, each Non-Consenting Lender shall
cease to be, and shall cease to have any of the rights and obligations of, a
“Lender” under the Credit Agreement (except for those provisions that provide
for their survival (including without limitation those provisions referred to in
Section 9.07 of the Credit Agreement), which provisions shall survive and remain
in full force and effect for the benefit of the Non-Consenting Lenders).

 

Section 7.                                           Acknowledgement and
Ratification.  Each of the Borrower Parties hereby acknowledges that it has
reviewed the terms and provisions of this Amendment and consents to the
modifications effected pursuant to this Amendment.  The Borrower and each
Borrower Party hereby confirms that at all times Obligations remain outstanding
under the Loan Documents and each Loan Document, as amended hereby, to which it
is a party or otherwise bound and all collateral encumbered thereby will
continue to guarantee or secure, as the case may be, to the fullest extent
provided in accordance with the Loan Documents, as amended hereby, the payment
and performance of all Obligations, and confirms its grants to the Collateral
Agent of a continuing lien on and security interest in and to all Collateral as
collateral security for the prompt payment and performance in full when due of
the Obligations.  The Borrower and each Borrower Party hereby agrees and admits
that as of the date hereof it has no defenses to or offsets against any of its
obligations to the Administrative Agent or any Lender under the Loan Documents. 
Each Obligor hereby ratifies and confirms its guaranty of the Guaranteed
Obligations as set forth in Article 7 of the Credit Agreement, as amended
hereby.

 

13

--------------------------------------------------------------------------------


 

Section 8.                                           Miscellaneous.

 

8.01.                     Instruction to Administrative Agent; No Other
Amendments; Governing Law.    Each Lender by its signature hereto instructs the
Administrative Agent to execute this Amendment.  Except as herein provided, the
Credit Agreement and the other Loan Documents shall remain unchanged and in full
force and effect.  This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

 

8.02.                     FATCA.  For purposes of determining withholding Taxes
imposed under the Foreign Account Tax Compliance Act (FATCA), from and after the
Amendment Effective Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the Credit
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

8.03.                     Electronic Execution of Assignments and Certain Other
Documents.    The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Amendment and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

8.04.                     Counterparts; Integration; Effectiveness.    This
Amendment may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Amendment
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4, this Amendment shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Amendment.

 

[Remainder of page left intentionally blank]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first set forth above.

 

 

FLYING FORTRESS HOLDINGS LLC

 

 

 

By:

/s/ Keith Helming

 

Name: Keith Helming

 

Title: Director

 

 

 

 

 

INTERNATIONAL LEASE FINANCE CORPORATION

 

 

 

By:

/s/ Wouter Marinus den Dikken

 

Name: Wouter Marinus den Dikken

 

Title: Chief Executive Officer

 

 

 

 

 

AERCAP GLOBAL AVIATION TRUST

 

 

 

By:

/s/ Brian Fitzgerald

 

Name: Brian Fitzgerald

 

Title: Attorney-in-Fact

 

 

 

 

 

AERCAP U.S. GLOBAL AVIATION LLC

 

 

 

By:

/s/ Brian Fitzgerald

 

Name: Brian Fitzgerald

 

Title: Attorney-in-Fact

 

 

 

 

 

FLYING FORTRESS FINANCING LLC

 

 

 

By:

/s/ Brian Fitzgerald

 

Name: Brian Fitzgerald

 

Title: Attorney-in-Fact

 

 

 

FLYING FORTRESS US LEASING INC.

 

 

 

By:

/s/ Wouter Marinus den Dikken

 

Name: Wouter Marinus den Dikken

 

Title: President

 

[Third Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNED and DELIVERED as a DEED

 

by Brian Fitzgerald, Attorney-in-Fact

 

as attorney for FLYING FORTRESS IRELAND LEASING LIMITED

 

 

 

/s/ Brian Fitzgerald

 

Brian Fitzgerald

 

Attorney-in-Fact

 

 

 

in the presence of

 

 

 

/s/ Ken Faulkner

 

Name: Ken Faulkner

 

Address:

4450 Atlantic Avenue

 

 

Shannon, Co. Claire, Ireland

 

Occupation: Chartered Secretary

 

 

 

 

 

AERCAP HOLDINGS N.V.

 

 

 

By:

/s/ Keith Helming

/s/Marnix den Heijer

 

Name: Keith Helming

Marnix den Heiher

 

Title: Authorized Signatory

Authorized Signatory

 

 

 

 

 

AERCAP AVIATION SOLUTIONS B.V.

 

 

 

By:

/s/ Keith Helming

 

Name: Keith Helming

 

Title: Director

 

 

 

SIGNED and DELIVERED as a DEED

 

By Brian Fitzgerald, Attorney-in-Fact

 

as attorney for AERCAP IRELAND LIMITED

 

 

 

/s/ Brian Fitzgerald

 

Attorney

 

 

 

in the presence of

 

 

 

/s/ Ken Faulkner

 

Name: Ken Faulkner

 

Address:

4450 Atlantic Avenue

 

 

Shannon, Co. Claire, Ireland

 

Occupation: Chartered Secretary

 

[Third Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SIGNED and DELIVERED as a DEED

 

By Brian Fitzgerald, Attorney-in-Fact

 

as attorney for AERCAP IRELAND CAPITAL LIMITED

 

 

 

/s/ Brian Fitzgerald

 

Attorney

 

 

 

/s/ Ken Faulkner

 

Name: Ken Faulkner

 

Address:

4450 Atlantic Avenue

 

 

Shannon, Co. Claire, Ireland

 

Occupation: Chartered Secretary

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

/s/ Matt Lynn

 

Name: Matt Lynn

 

Title: Managing Director

 

 

 

 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

By:

/s/ Matt Lynn

 

Name: Matt Lynn

 

Title: Managing Director

 

[Third Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------